HARALSON, J.
It is well understood that one who aids or abets or who counsels or procures an unlawful sale of spirituous, vinous or malt liquors, or other liquors prohibited by law from being sold, given away or oth-wise disposed of, is liable to punishment, and may he indicted as a principal in the transaction. In misdemeanors all who procure or participate in the commission of a crime are regarded as principals and indictable as such. — Black on Intox. Liquors, § 380; 1 Am. *120& Eng. Ency. Law, 62, n. 2; Cagle v. State, 87 Ala. 38, 93; Gilmore v. State, 126 Ala. 21.
It is also well settled, that a conviction cannot be bad against a person, for the violation of sncb a law, who had no interest in the liquor -sold, nor in the money paid for it, and who acted only as 'the agent or Mend of the purchaser in procuring the liquor.—Campbell v. State, 79 Ala. 271; DuBois v. State, 87 Ala. 101.
In this case, the evidence for the State tended to show, that defendant aided, abetted or procured the alleged unlawful sale of the liquors. Such an inference might have been drawn by the jury from the State’s evidence. On the other hand, the evidence for the defendant tended to show, and authorized such interference by the jury, that defendant had no interest in the whiskey he procured, and acted in the transaction only as the agent or friend of the purchaser.
In this state of the proof, the general charge given for the State as requested by the solicitor was error. The question whether the defendant was guilty under the facts disclosed, tending on the one side to show that he was, and on the other hand that he was not, was' one for die jury under proper instructions, and not for the court to decide.—Walton v. The State, 67 Ala. 197.
The foregoing expresses the views of the writer of the opinion in this ease. The other members of the court, however, hold that the affirmative charge requested by the defendant should have been given; and they cite the cases of Young v. The State, 58 Ala. 358; Morgan v. The State, 81 Ala. 72; Campbell v. The State, 79 Ala. 271, and DuBois v. The State, 87 Ala. 101.
Reversed and remanded.